Third District Court of Appeal
                              State of Florida

                         Opinion filed October 1, 2014.
                              ________________

                        Nos. 3D14-1053 & 3D14-1572
                        Lower Tribunal No. 12-27291
                             ________________


                                Reid Welch,
                                  Appellant,

                                         vs.

                           The State of Florida,
                                      Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Thomas J. Rebull, Judge.

      Reid Welch, in proper person.

     Pamela Jo Bondi, Attorney General, and Jill D. Kramer, Assistant Attorney
General, for appellee.


Before ROTHENBERG, LOGUE and SCALES, JJ.

      PER CURIAM.
      Appellant, Reid Welch, appeals from the trial court’s April 17, 2014, order

denying, without prejudice, Welch’s Florida Rule of Criminal Procedure 3.850

motion for postconviction relief.

      Although the State properly confessed error—based on Rodriguez v. State,

45 So. 3d 938, 939 (Fla. 3d DCA 2010), and Alfonso v. State, 35 So. 3d 978, 979

(Fla. 3d DCA 2010),    1,2—given    Welch’s position that, “I positively refuse [the]

‘opportunity’ to amend the postconviction motion,” we affirm the order on appeal.

      Affirmed.




1  In these cases, the trial court entered orders denying, without prejudice, the
defendant’s postconviction motions, reflecting its intent to allow the defendants to
file amended motions; yet, in the same order, the trial court also advised the
defendants of their right to appeal the order within thirty days. Based on the
ambiguity, this court remanded, allowing the defendants to file amended motions.
2 Florida Rule of Criminal Procedure 3.850(f)(2) states that, when denying a timely

Rule 3.850 motion for insufficiency, a trial court is required to enter a nonfinal,
nonappealable order allowing the defendant sixty days to file an amended motion.

                                           2